Title: Thomas Jefferson to Bernard Smith, 11 May 1811
From: Jefferson, Thomas
To: Smith, Bernard


          
            Sir
            Monticello May 11. 11.
          
           I duly recieved your favor of Mar. 28. with the copy of the oration it covered. accept my thanks for this communication, and still more for the favorable sentiments expressed in it as well as in your letter. the approbation of those who are faithful to the interests of their country, and especially to it’s self-government & independance, is highly acceptable to me, and nothing more soothing than the evidence of the prevalence of those sentiments and the prospect of their long continuance. a witness to your services in the department of state, while I partook of the government, I retain a sincere wish for your prosperity in life, of which I pray you to accept the assurances with those of my esteem & respect. 
          
            Th: Jefferson
          
        